Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2021.
Examiner disagrees with traversal.  As mentioned in Restriction Requirement filed 2/9/2021, the product as claimed can be made by another materially different process.  Case in point, the device as claimed can be made via a method that doesn’t require heat curing of the of the reflective layer.  For at least this reason, and reasons outlined in Restriction Requirement filed 2/9/2021, restriction will stand.  
Claims 1-14 will be examined below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (20190189596).


    PNG
    media_image1.png
    351
    546
    media_image1.png
    Greyscale

Regarding claim 1, Chae teaches an display module (fig. 4-6,  10A, 100A) comprising:
a substrate (above, fig. 10A: 10); 
a plurality of micro light-emitting diodes (micro-LEDs) (see fig. 4-6) disposed on the substrate, and configured to radiate light; 
a reflective layer (fig. 10A: 83; par. 306) surrounding a lateral surface of each of the plurality of micro- LEDs; and 
a light blocking layer (fig. 10A: 83; par. 309) disposed on the reflective layer.  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Regarding claim 4, Chae teaches an display module as claimed in claim 1, wherein an upper surface of the reflective layer is lower than or planar with upper surfaces of the plurality of micro-LEDs (see figure above).  
Regarding claim 5, Chae teaches an display module as claimed in claim 1, further comprising: a plurality of soldering members (fig. 101E, 102A-102E: 6143) configured to electrically connect the plurality of micro-LEDs and the substrate, 27wherein the reflective layer is formed on the substrate to fill spaces between the plurality of soldering members.  
Regarding claim 6, Chae teaches an display module as claimed in claim 1, wherein the light blocking layer is disposed on the reflective layer between the plurality of micro-LEDs (see figure above).  
Regarding claim 7, Chae teaches an display module as claimed in claim 6, wherein the reflective layer is disposed to fill spaces between the plurality of micro-LEDs, and the light blocking layer is disposed on an upper surface of the reflective layer (see figure above).  
Regarding claim 8, Chae teaches an display module as claimed in claim 1, wherein the light blocking layer is disposed between the plurality of micro-LEDs that are surrounded by the reflective layer (see fig. 4-6,  10A, 100A).  
 Regarding claim 9, Chae teaches an display module as claimed in claim 1, wherein the plurality of micro-LEDs includes: a first micro-LED configured to emit red 
 Regarding claim 10, Chae teaches an display module as claimed in claim 9, wherein the first micro-LED, the second micro-LED, and the third micro-LED are disposed sequentially on the substrate (see fig. 5 and 6). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae as applied to claim 1 above, and further in view of Lin (20020131145).
Regarding claim 2, Chae teaches an display module as claimed in claim 1.
Chae fails to teach:
the reflective layer is comprised of boron nitride
Lin teaches an LED which used reflective layers such as boron nitride since this one of many materials known to have relatively high reflective coefficient, thus allowing for increased light emittance from the resultant device.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize the teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Claims 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (20190189596).


    PNG
    media_image1.png
    351
    546
    media_image1.png
    Greyscale

Regarding claim 11, Chae teaches a display apparatus comprising:  
28a plurality of display modules (fig. 4 and 5: 110); 
an array plate (fig. 4 and 5: 100) configured to support the plurality of display modules to permit the plurality of display modules disposed on the same plane in parallel with each other (see fig. 4 and 5); and
a housing configured to fix the plurality of display modules and the array plate (fig. 6, 79 shows a housing which contains the pixels 110, on substrate 110, as well as a scan driver, data driver, etc.), wherein each of the plurality of display modules includes: 
a substrate (above, fig. 10A: 10); 
a plurality of micro light-emitting diodes (micro-LEDs) (see fig. 4-6) disposed on the substrate, and configured to radiate light; 
fig. 10A: 83; par. 306) surrounding a lateral surface of each of the plurality of micro- LEDs; and 
a light blocking layer (fig. 10A: 83; par. 309) disposed on the reflective layer.  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 13, Chae teaches a display apparatus as claimed in claim 11, wherein the reflective layer and the light blocking layer are disposed to expose upper surfaces of the plurality of micro-LEDs (see figure above).  
Regarding claim 14, Chae teaches a display apparatus as claimed in claim 11, wherein the reflective layer fills spaces between the plurality of display modules (see figure above).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae as applied to claim 11 above, and further in view of Lin (20020131145).
Regarding claim 12, Chae teaches an display module as claimed in claim 11.
Chae fails to teach:
the reflective layer is comprised of boron nitride
Lin teaches an LED which used reflective layers such as boron nitride since this one of many materials known to have relatively high reflective coefficient, thus allowing for increased light emittance from the resultant device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894